DETAILED ACTION
Claims 1 through 17 originally filed 4 November 2019. Claims 1 through 17 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 4 November 2019 is considered. However, the foreign document provided does not appear particularly relevant to the claimed invention. It may be useful to check that the intended document is the document that was submitted.

Claim Objections
Claim 16 objected to because of the following informalities:

Claim 16 includes the phrase "the undulation parts are exposed from the diffusion layer." However, the construction "exposed from" does not appear to be appropriate for the features under discussion and appears to be a result of translation from another language. It appears that the correct phrasing is "exposed by", though it may be preferable to reword the phrase to more closely conform to standard English.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 through 10 and 13 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, this claim requires "[The first surface] is located on the front surface side rather than on the rear surface in the first direction." However, the "front surface side" is not defined and it is unclear what meaning the term has within the context of the claim. Specifically, it is possible that this term could be referring to the plane established by the front surface such that the first surface is coplanar with the front surface. This possible interpretation is physically impossible. As such, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, the term "front surface side" will be interpreted as meaning "between the front surface and the rear surface" as this most closely aligns to what is disclosed in Figure 4.

Regarding claims 3 through 10, each of these claims depend properly from claim 2 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 2.

Regarding claim 13, this claim requires "[The retreat surface] is located on the rear surface side rather than on the front surface as viewed in the first direction." However, the "rear surface side" is not defined and it is unclear what meaning the term has within the context of the claim. Specifically, it is possible that this term could be referring to the plane established by the front surface such that the first surface is coplanar with the front surface. This possible interpretation is physically impossible. As such, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, the term "rear surface side" will be interpreted as meaning "between the front surface and the rear surface" as this most closely aligns to what is disclosed in Figure 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 6, and 11 through 17 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2020/0036161) et al. (Kim, US Pub. 2016/0126426) in view of Fukuda et al. (Fukuda, US Pub. 2014/0226308).

Regarding claim 1, Kim discloses, "A semiconductor light-emitting element" (p. [0056] and Fig. 8, pt. 250).  "A support including a base" (Fig. 8, pts. 110 and 130).  "A conductive part" (p. [0053] and Fig. 8, pt. 210).  "[The conductive part] configured to support the semiconductor light-emitting element" (Fig. 8, pts. 210 and 250).  "A cover configured to overlap the semiconductor light-emitting element as viewed in a first direction" (p. [0094] and Fig. 8, pts. 250 and 400').  "[The cover] to transmit light from the semiconductor light-emitting element" (p. [0060] and Fig. 8, pt. 400').  Kim does not disclose, "Wherein the cover includes a base layer having a front surface and a rear surface which transmit the light from the semiconductor light-emitting element and face opposite sides to each other in the first direction."  "Wherein the rear surface faces the semiconductor light-emitting element."  "Wherein the base layer includes a plurality of undulation parts bonded to the support by a bonding material."  "Wherein the undulation parts are more uneven than the rear surface."  Fukuda discloses, "Wherein the cover includes a base layer having a front surface and a rear surface which transmit the light from the semiconductor light-emitting element and face opposite sides to each other in the first direction" (p. [0035] and Fig. 1A, pt. 40).  "Wherein the rear surface faces the semiconductor light-emitting element" (Fig. 1A, 

Regarding claim 2, Kim does not disclose, "Wherein each of the undulation parts includes a first surface which faces the same side as the rear surface in the first direction."  "[The first surface] is located on the front surface side rather than on the rear surface in the first direction."  Fukuda discloses, "Wherein each of the undulation parts includes a first surface which faces the same side as the rear surface in the first direction" (p. [0050] and Fig. 1C, pt. 7, where the first surface is the inset horizontal surface of 7).  "[The first surface] is located on the front surface side rather than on the rear surface in the first direction" (p. [0050] and Fig. 1C, pt. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Fukuda for the reasons provided above regarding claim 1.  

Regarding claim 3, Kim does not disclose, "Wherein each of the undulation parts includes a second surface which is located between the rear surface and the first surface in the first 

Regarding claim 4, Kim does not disclose, "Wherein each of the undulation parts is opened to a side where the second surface faces in the second direction."  Fukuda discloses, "Wherein each of the undulation parts is opened to a side where the second surface faces in the second direction" (p. [0050] and Fig. 1C, pt. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Fukuda for the reasons provided above regarding claim 1.  

Regarding claim 5, Kim does not disclose, "Wherein each of the undulation parts includes a third surface which is located between the rear surface and the first surface in the first direction."  "[The third surface] faces a third direction perpendicular to the first direction and the second direction."  Fukuda discloses, "Wherein each of the undulation parts includes a third surface which is located between the rear surface and the first surface in the first direction" (p. [0047], Fig. 1C, pt. 7, and Fig. 1I, pt. 6, where cutout 7 is circumferential to rectangular member 6 so the cutout includes vertical a vertical surface mutually perpendicular to the first and second surface).  "[The 

Regarding claim 6, Kim does not disclose, "Wherein each of the undulation parts is opened to a side where the third surface faces the third direction."  Fukuda discloses, "Wherein each of the undulation parts is opened to a side where the third surface faces the third direction" (p. [0050] and Fig. 1C, pt. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Fukuda for the reasons provided above regarding claim 1.  

Regarding claim 11, the combination of Kim and Fukuda does not disclose, "Wherein each of the undulation parts includes a rough surface having a surface roughness rougher than a surface roughness of the rear surface."  The examiner takes Official Notice of the fact that it was known in the art to employ a roughened surface to improve adhesion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to roughen the surface to which adhesive is applied, since roughening this surface improves adhesion.

Regarding claim 12, Kim discloses, "Wherein the support includes a first surface on which the semiconductor light-emitting element is arranged" (Fig. 8, pts. 110 and 210).  "[The support] faces the first direction" (Fig. 8, pt. 110).  "A second surface facing an opposite side to the first surface" (Fig. 8, pt. 110, where the second surface facing is downward from 110).  "A third surface 

Regarding claim 13, the combination of Kim and Fukuda does not disclose, "Wherein the base layer includes a retreat surface which faces the same side as the front surface in the first direction."  "[The retreat surface] is located on the rear surface side rather than on the front surface as viewed in the first direction."  "[The retreat surface] overlaps the rear surface and the semiconductor light-emitting element as viewed in the first direction."  The examiner takes Official Notice of the fact that it was known in the art to employ a recessed surface in the lid over the emission region to adjust the optical properties of the region from which light is emitted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a recessed output surface, since adjusting the thickness and level of the output surface is useful in adjusting how light is outputted.

Regarding claim 14, the combination of Kim and Fukuda does not disclose, "Wherein the cover includes a diffusion layer configured to diffuse the light from the semiconductor light-emitting element."  The examiner takes Official Notice of the fact that it was known in the art to employ a diffusing layer in the lid of a light emitting package so as to adjust how light is provided 

Regarding claim 15, the combination of Kim and Fukuda does not disclose, "Wherein the diffusion layer is configured to overlap the rear surface and the semiconductor light-emitting element when viewed in the first direction."  The examiner takes Official Notice of the fact that it was known in the art to employ a diffusing layer in the lid of a light emitting package so as to adjust how light is provided outside of the package. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a diffusing layer where the light only where light strikes the transmitting lid, so as to improve dispersal of light exiting the package.

Regarding claim 16, the combination of Kim and Fukuda does not disclose, "Wherein the undulation parts are exposed from the diffusion layer."  The examiner takes Official Notice of the fact that it was known in the art to employ a diffusing layer in the lid of a light emitting package so as to adjust how light is provided outside of the package. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a diffusing layer where the light only where light strikes the transmitting lid, so as to improve dispersal of light exiting the package.

Regarding claim 17, the combination of Kim and Fukuda does not disclose, "Wherein the semiconductor light-emitting element is a VCSEL element."  The examiner takes Official Notice .

Claims 7 through 9 rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Fukuda and further in view of Kam et al. (Kam, US Pub. 2013/0234274).

Regarding claim 7, the combination of Kim and Fukuda does not disclose, "Wherein the undulation parts include two undulation parts separated from each other in the second direction."  Kam discloses, "Wherein the undulation parts include two undulation parts separated from each other in the second direction" (p. [0066] and Fig. 3, pt. 32').  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Kim and Fukuda with the teachings of Kam.  In view of the teachings of Kim and Fukuda regarding an optical device within a package with an attached lid, the alternate configuration of the adhesive attaching the lid in a multi-part manner as taught by Kam would enhance the teachings of Kim and Fukuda by allowing the lid to be attached while using less adhesive.

Regarding claim 8, the combination of Kim and Fukuda does not disclose, "Wherein the undulation parts include two undulation parts separated from each other in the third direction."  Kam discloses, "Wherein the undulation parts include two undulation parts separated from each other in the third direction" (p. [0066] and Fig. 3, pt. 32').  It would have been obvious to one of 

Regarding claim 9, the combination of Kim and Fukuda does not disclose, "Wherein each of the undulation parts includes an annular shape surrounding the rear surface as viewed in the first direction."  Kam discloses, "Wherein each of the undulation parts includes an annular shape surrounding the rear surface as viewed in the first direction" (p. [0062] and Fig. 2, pt. 32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Kim and Fukuda with the teachings of Kam.  In view of the teachings of Kim and Fukuda regarding an optical device within a package with an attached lid, the alternate configuration of the adhesive attaching the lid in a closed manner as taught by Kam would enhance the teachings of Kim and Fukuda by allowing the lid to be attached while using a single adhesive application.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Fukuda and further in view of Jung et al. (Jung, US Pub. 2012/0267671).

Regarding claim 10, the combination of Kim and Fukuda does not disclose, "Wherein each of the undulation parts is a hole having a closed shape as viewed in the first direction."  Jung discloses, "Wherein each of the undulation parts is a hole having a closed shape as viewed in the first direction" (p. [0122] and Fig. 8, pts. 80 and 98).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US Pub. 2020/0036161) is cited for teaching a lid attachment mechanism in which the adhesive contacts a roughened surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P HAGAN/Examiner, Art Unit 2828